Harvey, J.
(concurring specially): The judgment of the court below should be affirmed for this reason: By the act relating to compensation for veterans of the world war (Laws 1921, ch. 255; Laws 1923, ch. 200; R. S. 73-101), the state acknowledged a debt to and promised to pay to each “person who served.” No debt was acknowledged in favor of, neither was there any promise to pay any sum, to the estate or to the creditors of such person. Hence, *236the administrator cannot maintain this action. This is the only question necessary to decide in this case and disposes of it. If the question were before us as to the right of the widow or children or parents of the “person who served” to receive compensation, it should be controlled by the same considerations, viz.: by the act the state did not acknowledge a debt to, nor promise to pay any sum, to relatives of the “person who served.” It is possible the state is under such obligation, and in some instances the obligation is great, to the relatives of the “person who served,” which would justify it in acknowledging a debt to and promising to pay to them a specified sum, and there may be some instances in which the state is under, similar obligations to creditors, though that is not so easy to see, but the compensation act submitted to the voters and adopted did not provide for such payment, neither did it purport to do so.